Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Rejoinder
Claims 1-7 ,10-11,13-16 and 18-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9,12,and 17, directed to the variation of species of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-9,12,and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/05/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-9, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach the hardware circuitry electrically connected to the tamper circuitry to alter operation of the hardware circuitry responsive to modification of the tamper circuitry; an attachment section extending from the hardware section; a first fold in the substrate to position a first portion of the hardware section to extend along the protective bulk section; and a second fold in the substrate to position a second portion of the hardware section to extend along the first portion of the hardware section " in combination with the remaining limitations of the claim 1. 
Regarding claim 10-14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"   connecting the hardware circuitry to the tamper circuitry such that the tamper circuitry alters operation of the hardware circuitry when the tamper circuitry is modified; folding the substrate a first time to extend a first portion of the hardware section along the protective bulk bulkhead section of the substrate; and folding the substrate a second time to extend a second portion of the hardware section along the first portion of the hardware section of the substrate " in combination with the remaining limitations of the claim 10.
Regarding claim 15-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"   a protective bulk section fold along an edge of the protective bulk section adjacent the hardware section to engage a first portion of the hardware section against the protective bulk section along a first engagement surface of the hardware section; a hardware section fold in the hardware section to engage a second portion of the hardware section against the first portion of the hardware section along a second engagement surface of the hardware section opposite the first engagement surface of the hardware section to enclose the first portion of the hardware section" in combination with the remaining limitations of the claim 15.

 Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Dragone et al. (US 10321589 B2) Farquhar et al. (US 2002/0084090 A1) and Macpherson (US5285734).
Dragone discloses a tamper sensor connector adapter.
Farquhar  discloses a protective mesh structure with a tamper sensor for an enclosure.
Macpherson discloses a security enclosure.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: "  the hardware circuitry electrically connected to the tamper circuitry to alter operation of the hardware circuitry responsive to modification of the tamper circuitry; an attachment section extending from the hardware section; a first fold in the substrate to position a first portion of the hardware section to extend along the protective bulk section; and a second fold in the substrate to position a second portion of the hardware section to extend along the first portion of the hardware section " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: "   connecting the hardware circuitry to the tamper circuitry such that the tamper circuitry alters operation of the hardware circuitry when the tamper circuitry is modified; 
	None of the references, alone or in combination, teach all of the limitations for theclaims including: " a protective bulk section fold along an edge of the protective bulk section adjacent the hardware section to engage a first portion of the hardware section against the protective bulk section along a first engagement surface of the hardware section; a hardware section fold in the hardware section to engage a second portion of the hardware section against the first portion of the hardware section along a second engagement surface of the hardware section opposite the first engagement surface of the hardware section to enclose the first portion of the hardware section" in combination with the remaining limitations of the claim 15.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848